837 F.2d 476
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.PRO GUARD, INC., Defendant-Appellee.
No. 87-5861.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before MERRITT, CORNELIA G. KENNEDY and KRUPANSKY, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Plaintiff appeals the district court's judgment overruling plaintiff's objections to appointment of a master pursuant to Fed.R.Civ.P. 53.


2
An order of reference by a district court to a master is generally interlocutory and not appealable.  See Deckert v. Independence Corp., 311 U.S. 282, 291 n. 4 (1940).


3
Accordingly, it is ORDERED that the appeal be dismissed pursuant to Rule 9(b)(1), Rules of the Sixth Circuit.